Case 8:18-cv-02869-VMC-CPT Document 67 Filed 05/24/19 Page 1 of 6 PageID 746



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


CAYMAN SECURITIES CLEARING
AND TRADING LTD; THE HURRY
FAMILY REVOCABLE TRUST;
SCOTTSDALE CAPITAL ADVISORS
CORPORATION; and ALPINE SECURITIES
CORPORATION,

       Plaintiffs,

v.                                                         Case No. 8:18-cv-02869-VMC-CPT

CHRISTOPHER FRANKEL,

       Defendant.
                                                     /

              FRANKEL’S MOTION FOR ATTORNEYS’ FEES AND COSTS

       Pursuant to Federal Rule of Civil Procedure 54 and Local Rule 4.18, the defendant,

Christopher L. Frankel (“Frankel”), as the prevailing party for certain causes of action in this

lawsuit, respectfully files this Motion for award of attorneys’ fees, nontaxable costs, and

expenses of suit:

       1.      On November 21, 2018, the plaintiffs filed a Complaint in which every plaintiff

asserted the same five claims against Frankel.

       2.      On February 26, 2019, the plaintiffs filed their First Amended Complaint (Doc.

No. 19) in which:

            a. Cayman Securities Clearing and Trading Ltd. (“Cayman Securities”) brought

               causes of action for breach of non-disclosure agreement (Count I); violation of

               Defend Trade Secrets Act (Count III); violation of Florida Uniform Trade Secrets




                                                 1
Case 8:18-cv-02869-VMC-CPT Document 67 Filed 05/24/19 Page 2 of 6 PageID 747



               Act (Count IV); and violation of Florida Deceptive and Unfair Trade Practices

               Act (Count V).

            b. The Hurry Family Revocable Trust (“Hurry Trust”) brought causes of action for

               breach of non-disclosure agreement (Count I); violation of Defend Trade Secrets

               Act (Count III); violation of Florida Uniform Trade Secrets Act (Count IV); and

               violation of Florida Deceptive and Unfair Trade Practices Act (Count V).

            c. Scottsdale Capital Advisors (“Scottsdale”) brought causes of action for breach of

               employee non-disclosure agreement (Count II); violation of Defend Trade Secrets

               Act (Count III); violation of Florida Uniform Trade Secrets Act (Count IV); and

               violation of Florida Deceptive and Unfair Trade Practices Act (Count V).

            d. Alpine Securities Corporation (“Alpine Securities”) brought causes of action for

               breach of employee non-disclosure agreement (Count II); violation of Defend

               Trade Secrets Act (Count III); violation of Florida Uniform Trade Secrets Act

               (Count IV); and violation of Florida Deceptive and Unfair Trade Practices Act

               (Count V).

       3.      On March 12, 2019, Frankel filed his Motion to Dismiss Plaintiffs’ First

Amended Complaint. (Doc. No. 38).

       4.      On April 26, 2019, the Court entered an Order dismissing the plaintiffs’ First

Amended Complaint without prejudice. The Court’s Order authorized the plaintiffs to file a

second amended complaint by and through May 10, 2019. (Doc. No. 47).

       5.      On May 10, 2019, the plaintiffs filed their Second Amended Complaint. (Doc.

No. 61).




                                               2
Case 8:18-cv-02869-VMC-CPT Document 67 Filed 05/24/19 Page 3 of 6 PageID 748



       6.      In analyzing the plaintiffs’ Second Amended Complaint, it is clear that Cayman

Securities dropped all of its claims against Frankel1; Hurry Trust dropped all of its claims against

Frankel with the exception of its breach of non-disclosure agreement claim (Count I); Scottsdale

dropped its claim for violation of Florida Deceptive and Unfair Trade Practices Act (Count V);

and Alpine Securities dropped its claim for violation of Florida Deceptive and Unfair Trade

Practices Act (Count V).

                                  MEMORANDUM OF LAW

       The Defend Trade Secrets Act (“DTSA”), Florida Uniform Trade Secrets Act

(“FUTSA”), and Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”) all contain

provisions for an award of attorneys’ fees and costs to the prevailing party. 18 U.S.C. §

1836(b)(3)(D); § 688.005, Fla. Stat. (2019); § 501.2105(1), Fla. Stat. (2019).

       “An order dismissing a complaint with a specified time for amendment [becomes] final at

the time the amendment period expire[s].” Briehler v. City of Miami, 926 F.2d 1001, 1003 (11th

Cir. 1991). “[W]here a plaintiff chooses to waive the right to amend, there is nothing left for the

district court to do and the order therefore becomes final.” Id. A defendant is a prevailing party

for the purpose of recovering attorneys’ fees and costs when the court dismisses the plaintiff’s

complaint, provides the plaintiff with an opportunity to amend its complaint, and the plaintiff

fails to amend. JSurgical, Inc. v. Synergy Health, PLC, No. 8:18-cv-1022-T-30JSS, 2018 WL

7502044, at *1–2 (M.D. Fla. Dec. 6, 2018) (Moody, J.) (“Defendants are the prevailing parties in




1
  In the First Amended Complaint, Cayman Securities asserted claims against Frankel alleging
Frankel had misappropriated its confidential information (Doc. No. 19). However, in responding
to Frankel’s First Set of Interrogatories, Cayman Securities admitted it did not own any of the
confidential information upon which the claims were based. (Doc. No. 35-1, ¶ 1). Subsequently,
Cayman Securities dropped all of its claims against Frankel. (See Doc. No. 47).

                                                 3
Case 8:18-cv-02869-VMC-CPT Document 67 Filed 05/24/19 Page 4 of 6 PageID 749



this case because the Court granted their motion to dismiss the FDUTPA claims and Plaintiff

never filed an amended complaint during the specified period.”).

       Here, the Court allowed the plaintiffs to amend their complaint through May 10, 2019.

Once May 10, 2019 passed, the Court’s Order dismissing the plaintiffs’ First Amended

Complaint became final as to all the causes of action the plaintiffs chose to waive by not

amending. See Briehler, 926 F.2d at 1003. In the plaintiffs’ Second Amended Complaint,

Cayman Securities chose to waive all of its claims against Frankel; Hurry Trust chose to waive

all of its claims against Frankel with the exception of its breach of non-disclosure agreement

claim; and Scottsdale and Alpine Securities chose to waive their claims for violation of Florida

Deceptive and Unfair Trade Practices Act against Frankel. Because the plaintiffs failed to amend

these claims within the specified period allotted by the Court, the Court’s Order dismissing the

plaintiffs’ First Amended Complaint is final as to all claims the plaintiffs failed to assert in their

Second Amended Complaint. Therefore Frankel is a prevailing party as to those claims and

should be awarded attorneys’ fees and costs incurred in defending those claims. See JSurgical,

Inc., 2018 WL 7502044, at *1–2.

       In accordance with Federal Rule of Civil Procedure 54(d)(2)(B)(i) and Local Rule 4.18,

Frankel is filing this motion for fees, costs, and expenses within 14 days of the date on which the

Order dismiss the waived claims became final. Frankel estimates the current amount of his

attorneys’ fees, costs, and expenses in defending the claims is approximately $131,570.492:

                                      Attorneys’ fees – $130,283.00

                                      Costs – $1,287.49




2
 This amount consists of fees charged by attorneys and professional staff, including paralegals
and other staff whose time is regularly charged to clients.

                                                  4
Case 8:18-cv-02869-VMC-CPT Document 67 Filed 05/24/19 Page 5 of 6 PageID 750



       Frankel requests that the Court establish a schedule and procedure for submissions of

evidentiary support for this amount. Frankel will retain the services of an expert to review

Frankel’s application for fees, costs, and expenses and provide expert testimony concerning the

same. As required by Rule 54(d)(2)(B), Frankel will provide evidentiary support for these

requested fees, costs, and expenses in accordance with the schedule and manners the Court

requires.

       WHEREFORE, Frankel respectfully requests that the Court enter an Order establishing

the schedule and procedure for determination of the Motion, and that upon hearing of this

Motion, award Frankel the attorneys’ fees, costs, and expenses to which he is justly entitled.

Frankel further requests any relief deemed proper to protect Frankel’s interests and rights.



       Dated: May 24, 2019

                                                     /s/ Harold D. Holder
                                                     David C. Banker (Fla. Bar No. 352977)
                                                     Harold D. Holder (Fla. Bar No. 118733)
                                                     BUSH ROSS, PA
                                                     1801 N. Highland Avenue
                                                     Tampa, Florida 33602
                                                     Phone: 813-224-9255
                                                     Fax: 813-223-9620
                                                     Primary: dbanker@bushross.com;
                                                     hholder@bushross.com
                                                     Secondary: aflowers@bushross.com
                                                     ahill@bushross.com
                                                     Attorneys for Defendant




                                                 5
Case 8:18-cv-02869-VMC-CPT Document 67 Filed 05/24/19 Page 6 of 6 PageID 751



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on May 24, 2019, all counsel of record who consented to
electronic service are being served with a copy of this document via the Court’s CM/ECF
system. I further certify that I mailed the foregoing document and the notice of electronic filing
by first-class mail to any non-CM/EFC participants:

       Shane B. Vogt, Esquire
       Kenneth G. Turkel, Esquire
       BAJO | CUVA | COHEN | TURKEL
       100 North Tampa Street, Suite 1900
       Tampa, FL 33602
       kturkel@bajocuva.com
       svogt@bajocuva.com

       Charles J. Harder, Esquire
       Jordan Susman, Esquire
       HARDER LLP
       132 South Rodeo Drive, Suite 301
       Beverly Hills, CA 90212-2406
       charder@harderllp.com
       jsusman@harderllp.com
       Attorneys for Plaintiffs

                                       By: /s/ Harold D. Holder




                                                6
